DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BattlEye anti-cheat software created by Bastian Suter in October 2004 (features evidenced by other sources, including, among others cited, www.battleye.com/news and www.battleye.com/about) (hereinafter BattlEye). 
With regard to claim 1, BattlEye discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: loading an anti-cheat kernel driver into a memory of a gaming device during a booting process of the gaming device (e.g., see www.BattlEye.com/news post, A New Dawn, from 2/9/2015 that notes that BattlEye is kernel level anti-cheat software, which loads during booting; see screenshot below);

    PNG
    media_image1.png
    845
    1471
    media_image1.png
    Greyscale


validating, via the loaded anti-cheat kernel driver, a system state of the gaming device prior to completion of the booting process (e.g., “kernel-mode driver, see last sentence in “A New Dawn”); determining, via the loaded anti-cheat kernel driver, that the system state is compromised after the booting process is completed, wherein the compromised system state is monitored by the loaded anti-cheat kernel driver; and responsive to a game application associated with the anti-cheat kernel driver being launched, blocking access to a gaming server associated with the game application based on the determined compromised system state  (e.g., “prevent cheating”); 
	The following screenshot is not on its face prior art but provides an explanation of the timing of kernel drivers during the system boot process.


    PNG
    media_image2.png
    942
    1094
    media_image2.png
    Greyscale

	[claim 2] operations further comprising: sending an indication that the system state is compromised to a remote anti-cheat server via a network; receiving an instruction from the remote anti-cheat server to block access to at least one of the gaming server or the anti-cheat server (e.g., BattlEye communicates with servers, see screenshot below from www.battleye.com/about); 

    PNG
    media_image3.png
    816
    1436
    media_image3.png
    Greyscale

[claim 3] wherein blocking access to the gaming server includes one of terminating an established connection with the anti-cheat server or preventing network connectivity with the anti-cheat server (e.g., see www.battleye.com/about, “ The BE Server is keeping full control over the game server, enforcing quick and constant responses from all BE Clients and instantly kicking violating players”);
[claim 4] the operations further comprising: monitoring a stability and performance of the gaming device while the anti-cheat kernel is being loaded (e.g., see www.battleye.com/about, “The player simply will not notice that BattlEye is running in the background”);
[clam 5] wherein the determining that the system state is compromised is performed on a kernel layer of the gaming device (e.g., “kernel-mode driver, see last sentence in “A New Dawn”);
[claim 6] wherein a set of system files and one or more blocks of memory are monitored and analyzed to validate the system state and determine that the system state is compromised Fast dynamic and permanent scanning of the player’s system in user- and kernel-mode using innovative, sophisticated specific and heuristic/generic detection and cheat analysis routines for maximum effectivenes”);
[claim 7] the operations further comprising: responsive to the game application associated with the anti-cheat kernel driver being launched, further providing for display a graphical notification indicative of the determined compromised system state (e.g., “kernel-mode driver, see last sentence in “A New Dawn”).
Claims 8-20 are similar in claim scope to claims 1-7 and are rejected as anticipated by BattlEye based on the analysis set forth above for claims 1-7.  The Examiner notes that there may be disclosed features that distinguish over the prior art.  Applicant is invited to a phone interview to discuss potential differences to expedite prosecution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In addition to BattlEye, the following additional anti-cheat software is believed to be kernel-level and prior art: Easy Anti Cheat software by Epic Games, Xigncode3, and Punkbuster (e.g., see the following non-prior art evidence available at www.levvvel.com).


    PNG
    media_image4.png
    685
    1053
    media_image4.png
    Greyscale


It also appears that Riot Games has published that third-party anti-cheat systems are already utilizing a kernel driver (e.g., see screenshot below from www.leagueoflegends.com)


    PNG
    media_image5.png
    913
    1399
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715